EXHIBIT 10.1




ADDENDUM TO CONSULTING AGREEMENT




This Addendum To Consulting Agreement (the “Agreement”) is made and entered into
on November 27, 2013 by and between Mister Goody, Inc., a Florida corporation
(“the Company”); First Market, LLC, a Florida Limited Liability Company (“First
Market”); and Brainard Ventures, LLC, a Florida Limited Liability Company
(“Brainard Ventures”).




WHEREAS, on November 28, 2012 the Company and First Market entered into a
Consulting Agreement (the “Consulting Agreement”) whereby the First Market would
 provide management consulting, business advisory, strategic planning and public
relations services to the Company;




WHEREAS, on May 9, 2013 First Market was voluntarily dissolved with the Florida
Department of State and subsequently on September 9, 2013 Brainard Ventures was
named First Market’s sole successor and assign.




WHEREAS, First Market and Brainard Ventures shall hereinafter collectively be
referred to as the “Consultant,” and the Company and the Consultant shall
hereinafter collectively be referred to as the “parties” and generically as a
“party.”




This Agreement amends and modifies the Consulting Agreement as follows:




1.

The Consulting Agreement shall be deemed to have terminated in its entirety on
September 10, 2013.




2.

Upon execution of this Agreement, pursuant to the provisions of paragraph 4,
below, the Company shall deliver to First Market: (i) a Company check in the
amount of $18,000 made payable to Brainard Ventures, LLC, which the parties
agree shall satisfy in its entirety the full amount of any and all remaining
compensation due to Consultant under Section 3 “Compensation” of the Consulting
Agreement for all services performed by Consultant under the Consulting
Agreement up to September 10, 2013; (ii) an executed copy of the mutual release
(“Mutual Release”) attached hereto as Appendix A.




3.

Upon execution of this Agreement, pursuant to the provisions of paragraph 4,
below, Consultant shall deliver to the Company (i) certificate number 1069 for
250,000 shares of Company common stock, along with properly executed stock
powers, bank medallion signature guaranteed, which shares shall be immediately
cancelled by the Company; (ii) written verification from the Company transfer
agent of the Company transfer agent’s receipt of (a) certificate number 1076 for
250,000 shares of Company common stock, and (b) instructions authorizing the
tendering of the certificate free delivery to the Company transfer agent with
instructions and authorization by Consultant to cancel such shares; which shares
shall be immediately cancelled by the Company; (iii) certificate number 1080 for
250,000 shares of Company common stock, along with properly executed stock





1




--------------------------------------------------------------------------------

powers, bank medallion signature guaranteed, which shares shall be immediately
cancelled by the Company; and (iv) an executed copy of the Mutual Release.




4.

The parties shall deposit or cause to be deposited their respective delivery
items described in paragraphs 2 and 3 above with the Exchange Agent pursuant to
the terms of the Exchange Agreement, attached hereto as Appendix B.




5.

Nothing contained in this Agreement shall be construed as an admission by any
party of any liability, obligation, wrongdoing or violation of law, or that any
party has acted wrongfully with respect to any other party or any other person,
or that any party has any rights whatsoever against another party.




6.

Neither party shall make, publish or communicate to any person or entity or in
any public forum any comments or statements (written or oral) that denigrate or
disparage, or are detrimental to, the reputation or stature of the other party
or its businesses, or any of its employees, directors and officers, and existing
and prospective customers, suppliers, investors and other associated third
parties. Each party agrees to instruct its officers, directors, employees,
shareholders, agents, successors and assigns to abide by the disparagement
prohibition contained in this paragraph.




7.

Each party hereby represents and warrants to the other party that:



a.

It has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder.



b.

The execution of this Agreement by the individual whose signature is set forth
at the end of this Agreement on behalf of such party, and the delivery of this
Agreement by such party, have been duly authorized by all necessary action on
the part of such party.



c.

This Agreement has been executed and delivered by such party and (assuming due
authorization, execution and delivery by the other party hereto) constitutes the
legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms.



d.

It (i) knows of no claims against the other party relating to or arising out of
the Agreement that are not covered by the Mutual Release; and (ii) has neither
assigned nor transferred any of the claims released herein to any person or
entity and no person or entity has subrogated to or has any interest or rights
in any claims.










[See Signature Page Attached]





2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




WITNESS:

 

COMPANY:

 

 

 

 

 

 

 

 

/s/ Holli Arberman

 

By:

/s/ Joel Arberman

Name: Holli Arberman

 

 

Joel Arberman,

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Name: Elaine Morgan

 

 

Christopher Brainard, Manager,

 

 

 

First Market, LLC

 

 

 

 

/s/ Elaine Morgan

 

By:

/s/ Christopher Brainard

Name: Elaine Morgan

 

 

Christopher Brainard, Manager,

 

 

 

Brainard Ventures, LLC














3


